Title: Abigail Adams to Mary Smith Cranch, 21 December 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my Dear Sister—
					Washington Dec’br 21 1800
				
				on fryday the 19th I returnd from mount Vernon, where at the pressing invitation of Mrs Washington I had been to pass a couple of day’s. the Shades of that solitude corresponded more with my present feelings than the company which I am obliged to See in the city of Washington— the sight of an old Friend, and the cordial reception I met With from every branch of the family, Served to sooth my Heart, wounded by a recent Grief, and penetrated with a sorrow which time may Soften, but cannot heal; I had been ill a Week or ten days, confined to my Room; before the event which I had daily

reason to look for, was made certain to me; tho I had strove for firmness & Submission, nature yealded, and bowed beneath the stroke.
				I wished my dear sister to be able in all respects to fulfill every Duty; and the expectation of soon taking a final adieu of this city, prevaild with me to comply with the repeated requests of a much respected Friend, and visit her whilst I had it, in my power I took Louissa, and Young mr Johnson (Mr shaw upon account of public buisness could not attend me) and crosstt the ferry to Alexandra where I past one night, and the next day reachd Mount Vernon. in the summer it would only be a pleasent ride, but at this season the Roads are so bad as to render it tedious— Mount Vernon is a retired spot, beautifull as a summer residence, but not calculated for any intercourse in winter there not being a single house or Neighbour nearer than Alexandra which is nine miles distant. the House has an ancient appearence and is really so. the Rooms are small & low, as well as the Chambers— the greatest ornament about it, is a long piazza from which You have a fine view of the River which opens Potomac at the bottom of the Lawn. the grounds are disposed in some taste, but they evidently Show that the owner was seldom an inhabitant of them, and that possessing judgement, he lacked Guineys instead of acres. it required the ready money of large funds to beautify and cultivate the grounds so as to make them highly ornamental— it is now going to decay; Mrs Washington with all her fortune finds it difficult to support her family, which consists of three Hundred souls—one hundred and fifty of them, are now to be liberated. Men with Wives & Young children who have never Seen an acre, beyond the farm, are now about to quit it, and go adrift into the world without house Home or Friend. Mrs Washington is distrest for them. at her own expence, she has cloathd them all, and very many of them are already misirable at the thought of their Lot. the aged she retains at their request; but she is distrest for the fate of others. she feels as a Parent & a wife. many of these who are liberated, have Married with what are call’d the Dower-Negroes; so that, they quit all their connections. Yet what could she do—in the state in which they were left by the General, to be free at her death, she did not feel as tho her Life was safe in their Hands, many of whom would be told that it was there interest to get rid of her— She therefore was advised to sit them all free at the close of the year— if any person wishes to see the banefull effects of slavery, as it creates a torpor and an indolence and a spirit of domination—let them come and take a view of the cultivation of this part of the United states— I

shall have reason to say, that My Lot hath fallen to me in a pleasent place, and that verily I have a goodly Heritage—tho limited & curtaild in future I know,
				
					“that Man wants but little here below
					Nor wants that little long”
				
				I can truly and from my heart say, that the most mortifying circumstance attendant upon My retirement from public Life is, that, my power of doing good to my fellow creatures is curtaild and diminished, but tho the means is wanting, the will and the wish will remain. for Myself—I hope I have not neglected the lesson of the apostle, but that I May know how to be abased and that without repining, for My Country— what is before that, God only knows. that they were a happy and a prosperous people under a mild and equitable Government is a truth they have experienced, but May they not be Made to experience a sad reverse by tumults and convulsions, by Party spirit and bitter animosity, by a total Change of all those Wise and benificial establishments which have given us a Name and a fame amongst the Nations of the Earth— the democratic Party are already divideing the loaves and fishes amongst themselves, but it would require a miraculous multiplication of offices to gratify all the hungry Cravers.—
				for Myself I can most Sincerely join in the petition of Popes prayer
				
					This Day be Bread, and Peace my Lot
					All Else beneath the sun—
					Thou know’st if best bestowe’d or Not
					And let thy Will be done
				
				My Letter has lain unfinishd untill this day the 27th I have received Your Letter my Dear sister, and bless God that You have been Enabled to write to me again. may he in whose hands our days are mercifully be pleased to spair us to each other, mutual blessings to each other, sweeting our declining Years with the remembrance of the harmony which have ever reignd between all the Members of our families.— this Year it has pleased our heavenly Father to visit us with various Sorrows and afflictions, Yet he hath rememberd Mercy in the midst of judgement, and tho a Breach hath been made in My family—my dear sister has been spared to me, and she has not to mourn the death of a daughter who tho brought to extremity, hath been raised up—
				
				I have a long tedious Winter journey to encounter I dread it, but it must be encounterd. to repine would be weak to regreet it, would be folly—
				My spirits you See are low— I am not very well— pray give My Love to mrs Black and thank her in My Name for all her sisterly kindness to You.
				I will write You again soon I saw Mr Cranch yesterday he was well & so was his family. Mr Mason lodges with him & Major Pinckny.— he is to dine with me to day—
				My best Love to mr Cranch. I rejoice that he has been carried through the fatigue & trouble he has had to encounter
				adieu my dear sister / Your truly affectionate
				
					A A
				
			